DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Claims 1, 3-6, 9, and 11-12 are rejected.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 120 is acknowledged.

Allowable Subject Matter
Claims 2, 7, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Control Channel Signaling And Acquisition For Carrier Aggregation US 20180007670A1 by Bala et al.With regard to claim 1 , A user device that communicates with a base station in a wide area carrier including a plurality of Bandwidth Parts (BWPs);	the user device comprising:	a receiving unit configured to receive system information and paging from the base station (Bala at 77, 13 where the WRTU communicates with an eNB, and monitors paging from the eNB on the anchor component carrier.  Bala at this section .
	Bala establishes that these two separate features need not be in every embodiment but at ¶160 provides motivation for mixing and matching features from different embodiments.

With regard to claim 6 , A base station communicable with a user device in a wide area carrier including a plurality of BWPs;	the base station comprising:	a control unit configured to configure, in system information, paging configuration information for specifying a BWP on which paging is to be monitored (Bala at 77, 13 where the WRTU communicates with an eNB, and monitors paging from the eNB on the anchor component carrier);;	and a transmitting unit configured to transmit the system information to the user device and to transmit paging on the specified BWP to the user device (Bala at 
Bala establishes that these two separate features need not be in every embodiment but at ¶160 provides motivation for mixing and matching features from different embodiments.

Claims  3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bala in view of "Exchange of Parameters Relating to Measurement Periods" by Kazmi et al.,  US2012/0147772 ("Kazmi").
With regard to claim 3 , while Bala discloses the user device according to claim 1 Bala does not explicitly state that which is known in the art of communications as taught by Kazmi. Kazmi discloses:  wherein the paging configuration information includes information explicitly specifying the BWP on which paging is to be monitored (Kazmi at ¶¶59, 66, and 112-113 where the system is given the parameters for each aggregated carrier including which carrier to monitor for paging).
Reasons to Combine: Bala and Kazmi are from similar fields of endeavor, how to manage carrier aggregation.  With carrier aggregation some services will b carried by one carrier and some by another.  In order to take advantage of the bandwidth afforded by this it is important to designate which carrier has which service so as to not use the same services across both the entire time negating any efficiency advantages.  Therefore for the foregoing it would have been obvious to one of ordinary skill in the art to combine Bala with Kazmi
With regard to claim 4 , The user device according to claim 1, wherein the paging configuration information includes a wireless communication parameter of the BWP, and the monitoring unit is configured to implicitly identify the BWP on which paging is to be monitored, based on the wireless communication parameter of the BWP (Kazmi at ¶¶59, 66, and ¶ 112-113)
With regard to claim 5 , The user device according to claim 1, wherein the paging transmitted from the base station when the system information has been changed includes information indicating change specified on a per BWP basis, and the .
Claims  9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bala in view of Kazmi and further in view of Singalling and Traffic Carrier Splitting For Wireless Communication Systems by US20130114473A1 by Awoniyi et al.,
With regard to claim 9 , while Bala in view of Kazmi discloses the user device according to claim 3, Neither nor explicitly states that which is known in the art of communications as taught by Awoniyi.  Awoniyi discloses: wherein the paging configuration information includes a wireless communication parameter of the BWP, and the monitoring unit is configured to implicitly identify the BWP on which paging is to be monitored, based on the wireless communication parameter of the partial carrier (Awoniyi at ¶¶63, 84, 100, 118 where the system can indicate to monitor paging on the first carrier).
Reasons to Combine: Bala, Kazmi, and Awoniyi are from similar fields of endeavor, how to manage carrier aggregation.  With carrier aggregation some services will b carried by one carrier and some by another.  In order to take advantage of the bandwidth afforded by this it is important to designate which carrier has which service so as to not use the same services across both the entire time negating any efficiency advantages. In this case speficying which carrier has the bandwidth dedicate to paging. Therefore for the foregoing it would have been obvious to one of ordinary skill in the art to combine Bala with Kazmi.

With regard to claim 11 , while Bala in view of Kazmi discloses the user device according to claim 3, Neither nor explicitly states that which is known in the art of communications as taught by Awoniyi.  Awoniyi discloses:, wherein the paging transmitted from the base station when the system information has been changed includes information indicating change specified on a per BWP basis, and the paging configuration information includes a configuration parameter for paging specified on a per BWP basis.Reasons to Combine: Bala, Kazmi, and Awoniyi are from similar fields of endeavor, how to manage carrier aggregation.  With carrier aggregation some services will b carried by 

With regard to claim 12 , while Bala in view of Kazmi discloses the user device according to claim 4, Neither nor explicitly states that which is known in the art of communications as taught by Awoniyi.  Awoniyi discloses:wherein the paging transmitted from the base station when the system information has been changed includes information indicating change specified on a per BWP basis, and the paging configuration information includes a configuration parameter for paging specified on a per BWP basis. Reasons to Combine: Bala, Kazmi, and Awoniyi are from similar fields of endeavor, how to manage carrier aggregation.  With carrier aggregation some services will b carried by one carrier and some by another.  In order to take advantage of the bandwidth afforded by this it is important to designate which carrier has which service so as to not use the same services across both the entire time negating any efficiency advantages. In this case speficying which carrier has the bandwidth dedicate to paging. Therefore for the foregoing it would have been obvious to one of ordinary skill in the art to combine Bala with Kazmi.

Documents Considered but not Relied Upon
The documents below were considered.
A. Apparatus, Method For Managing Mobile Station Apparatus, Method For Managing Base Station Apparatus And Processing Station" by Yamada US 20140233451 A1


Response to Arguments
Examiner has read and considered Applicants’ arguments, and finds them to be unpersuasive.  Applicants' arguments involve discussing why the previously cited prior art documents fail to disclose the amended limitations, specifically that the BWPs of the claims are not disclosed by the reference that disclosed the “partial carrier” limitation of the previous claims, said “partial carrier” now being replaced with “Bandwidth Part” and “BWP”. Bala at the cited sections, including ¶77 section differentiates between different portions of the bandwidth, e.g., the anchor carrier versus the non-anchor carrier. notes that The Specification as originally filed at ¶29  states “In using Wideband CC, one or more BWPs (Bandwidth Part(s)) may be assigned with each CC, and the assignment may be reported to the user device 200 semi-statically. A BWP represents a part of a frequency band in Wideband CC having a predetermined bandwidth.” and that The Specification at ¶96 states “Note that, in the present embodiment, the BWP is an example of a partial carrier.”  In light of this the art would still read on the claims as the art reads on partial carriers.  If Applicant feels that a Bandwidth Part is not equivalent to a partial carrier as outlined in the specification using a broadest reasonable interpretation, please note that such a differing interpretation would likely represent an invention shift as the method would now be monitoring a completely different type of signal 
Conclusion
Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-7915.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642